             Case 8:21-cv-00370-PWG Document 1 Filed 02/15/21 Page 1 of 26



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND
                                      (Southern Division)

JIRA CHURCHILL, individually and on
behalf of all others similarly situated,

        Plaintiff,

v.                                                                Case No.    21-370
US Fertility, LLC                                                 JURY TRIAL DEMANDED

        Defendant.

                                   CLASS ACTION COMPLAINT

        Plaintiff Jira Churchill by their undersigned counsel, bring this class action complaint

against Defendant US Fertility, LLC (hereinafter “Defendant” or “USF”) and its present, former,

and future direct and indirect parents, subsidiaries, affiliates, and related entities, and further

allege as follows:

        I.       NATURE OF THE ACTION

        1.           Defendant US Fertility, LLC is a national fertility-clinic network headquartered

in Rockville, Maryland. Defendant provides IT platforms, as well as administrative, clinical, and

business services to 55 fertility clinics in 9 states, plus Washington D.C., making it responsible

for the most fertility-related healthcare data in the United States.

        2.       On November 25, 2020, Defendant publicly announced it had experienced a

ransomware attack months earlier, resulting in a data breach affecting 27 of its 55 clinic locations

(the “Data Breach”). The Data Breach resulted in “an unauthorized actor” acquiring “files” of

“individuals’          protected      health      information.”        https://www.usfertility.com/wp-

content/uploads/2021/01/USF-Notice-Security.pdf (last accessed February 14, 2021).


                                               Page 1 of 26
           Case 8:21-cv-00370-PWG Document 1 Filed 02/15/21 Page 2 of 26



         3.    The Data Breach occurred between August 12, 2020, and September 14, 2020.

         4.    The protected health information compromised in the Data Breach is highly

valuable and protected personal and medical information including patient names, addresses, dates

of birth, National Provider Identifier (“NPI”) numbers, Social Security Numbers, drivers’ license

and state ID numbers, passport numbers, medical treatment and diagnosis information, medical

record information, health insurance and claims information, credit and debit card information,

and financial account information (collectively, “Personal Information;” “Personal Health

Information;” or “PHI”). Plaintiff and the Class members relied upon promised confidentiality of

their protected health information subject to the Data Brach when they sought services subject to

this action.

         5.    Plaintiff learned her PHI was compromised in the Data Breach through a letter

Defendant sent to patients dated (on information and belief) as late as January 8, 2021.

         6.    Plaintiff’s and the other Class Members’ PHI was exposed to unauthorized actors

due to Defendant’s negligent, unfair, or deceptive conduct, acts, and practices and cyber criminals

obtained the PHI that Defendant collected and maintained on behalf of its clinics’ patients based

upon its promises of confidentiality.

         7.    Defendant’s conduct in allowing the Data Breach to occur was negligent, unfair,

and/or deceptive and Defendant breached its duty to protect the confidentiality of Plaintiff’s PHI

and violated consumer protection privacy laws, resulting in concrete harm to Plaintiff and the

Class.

         II.   JURISDICTION AND VENUE

         8.    This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332(d), because at least one member of the Class, as defined below, is a citizen of a different state



                                            Page 2 of 26
         Case 8:21-cv-00370-PWG Document 1 Filed 02/15/21 Page 3 of 26



than Defendant, there are more than 100 members of the Class, and the aggregate amount in

controversy exceeds $5,000,000 exclusive of interest and costs.

        9.      This Court has personal jurisdiction over Defendant as it maintains its principal

place of business in this District and is registered to do business in Maryland.

        10.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of events giving rise to this case occurred in this District.

        III.    PARTIES

        11.     Plaintiff Jira Churchill (“Churchill”) is a citizen and resident of the state of

Maryland and Prince George’s County. Churchill was a patient of the Shady Grove Fertility

Center, a clinic for which Defendant provided network IT and other clinic management services.

Churchill provided her Personal Information to the Defendant in reasonable reliance that

Defendant would keep her information secure, employ reasonable and adequate security measures

to ensure that hackers would not compromise her information, and notify her promptly in the

event of a breach. Defendant provided her notice that her information was compromised by the

Data Breach. As a result of the Data Breach, Churchill is taking measures and actions that s he

otherwise would not have to take to ensure that her identity is not further stolen and that her

other accounts are not further compromised. Furthermore, as a result of the Data Breach,

Plaintiff did not get what Plaintiff bargained for and she has been damaged with the loss of her

confidential information.

        12.     Defendant US Fertility, LLC is a Delaware limited liability company with a

principal place of business of 9600 Blackwell Road, Suite 500, Rockville, Maryland 20850.




                                             Page 3 of 26
          Case 8:21-cv-00370-PWG Document 1 Filed 02/15/21 Page 4 of 26



         IV.   FACTUAL ALLEGATIONS

               a. Defendant’s Privacy Obligations

         13.   Defendant is the “largest network of fertility centers in the U.S.”

https://www.usfertility.com/about-us-fertility/ (last accessed February 14, 2021).

         14.    Defendant provides administrative and operational support for more than 80

physicians in 55 locations. https://www.usfertility.com/physicians/ (last accessed February 14,

2021).

         15.    In this capacity, Defendant provides secure data management for the fertility

clinics in its network. This means ensuring that clinic records, which include patients’ private and

confidential PHI, is secure and not disclosed to unauthorized persons.

         16.    Defendant had a duty to implement and maintain adequate security measures to

safeguard the PHI in its possession, custody, and control.

         17.    Plaintiff had a reasonable expectation that Defendant would safeguard her PHI as

clinics in Defendant’s networks affirmatively represented to its patients that, in providing PHI to

the clinic, the patients’ PHI would be kept confidential and used only in accordance with publicly

available privacy policies.

               b. The Data Breach

         18.   On November 25, 2020, Defendant issued a press release on its website stating that,

on September 14, 2020, “USF experienced an IT security event . . . that involved the inaccessibility

of certain computer systems on our network as a result of a malware infection.”

https://www.usfertility.com/wp-content/uploads/2021/01/USF-Notice-Security.pdf (last accessed

February 14, 2021).




                                           Page 4 of 26
         Case 8:21-cv-00370-PWG Document 1 Filed 02/15/21 Page 5 of 26



       19.     As a result of the malware attack, files containing information on certain patients

“were accessed without authorization.” Id.

       20.     Defendant possesses PHI of patients in the USF clinic network, including PHI of

Plaintiff and members of the Classes.

       21.     Defendant’s public disclosure regarding the Data Breach stated Defendant

determined that an “unauthorized actor” accessed patients’ PHI between August 12, 2020, and

September 14, 2020.

       22.     As a result of the Data Breach, Plaintiff’s and Class Members’ PHI was viewed by

the “unauthorized actor.”

       23.     On November 25, 2020, Defendant reported the Data Breach to the Secretary of the

U.S. Department of Health and Human Services Office for Civil Rights. Defendant reported that

the           breach            affected            878,550            individuals.           See

https://ocrportal.hhs.gov/ocr/breach/breach_report.jsf. (last accessed February 14, 2021).

       24.     In reporting the Data Breach to the Secretary of the U.S. Department of Health and

Human Services Office for Civil Rights, Defendant effectively admitted the medical information

involved in the Data Breach was unsecured protected health information as defined by 45 C.F.R.

§ 164.402. See 45 C.F.R. § 164.408.

       25.     Unsecured protected health information is “protected health information that is not

rendered unusable, unreadable, or indecipherable to unauthorized persons through the use of a

technology or methodology specified by the Secretary.” 45 C.F.R. § 164.402.

       26.     On January 8, 2021, Defendant reported the Data Breach to the California State

Attorney General. See https://oag.ca.gov/privacy/databreach/list (last accessed February 14, 2021)




                                           Page 5 of 26
         Case 8:21-cv-00370-PWG Document 1 Filed 02/15/21 Page 6 of 26



       27.     Defendant additionally submitted a sample breach notification letter entitled

“Notice of Data Incident” in which it outlined the information set forth in its press release and

offered 12 months of complimentary credit monitoring and identity restoration services through

TransUnion.         See        https://oag.ca.gov/system/files/US%20Fertility%2C%20LLC%20-

%20Notice.pdf. (last accessed February 14, 2021) (Ex. 1).

       28.     In the sample letter provided to the Plaintiff and Class Members, Defendant admits

an unauthorized party “acquired a limited number of files during the period of unauthorized

access,” including the aforementioned PHI. Id.

               c. The Data Breach Was Foreseeable and Preventable

        29.    Defendant had the resources to protect and preserve the confidentiality of Plaintiff’s

and Class Members’ PHI in its possession but neglected to adequately implement data security

measures.

        30.    The risk of hackers exploiting vulnerabilities in Defendant’s computer and data

security systems to try to steal Plaintiff’s and Class Members’ medical information was foreseeable

and/or known to Defendant.

        31.    Data breaches in the healthcare industry have been widely reported and are

generally known.      See   https://www.healthcareitnews.com/news/fbi-hhs-warn-increased-and-

imminent-cyber-threat-hospitals (last accessed February 14, 2021).

       32.     Healthcare industry experts and law enforcement have publicly warned those in the

industry that they must take measures to ensure the safety, encryption, and security of PHI.

       33.     Defendant was or should have been aware of its obligations under applicable law

and regulations to protect PHI in its possession, custody, and control.




                                           Page 6 of 26
         Case 8:21-cv-00370-PWG Document 1 Filed 02/15/21 Page 7 of 26



       34.     Despite the foreseeability of the Data Breach, Defendant failed to adequately secure

patients’ PHI, causing harm to Plaintiff and members of the Classes.

               d. Plaintiff’s Experience

       35.     Plaintiff, like each member of the proposed Classes, were patients at one of

Defendant’s network clinics.

       36.     Since 2019, Ms. Churchill has been a patient at the Shady Grove Fertility Center

and, in that capacity, provided her PHI to Defendant.

       37.     Ms. Churchill first learned Defendant had compromised her PHI when she received

a breach notification letter from Defendant informing her of the Data Breach and that her PHI was

impacted.

       38.     Ms. Churchill is not aware of any security event or data breach, prior to the Data

Breach, that compromised her PHI.

       39.     Ms. Churchill has incurred time, energy, frustration, anxiety, and aggravation, as

well as damage to her credit and out of pocket expenses as a result of the Data Breach.

       40.     Plaintiff’s bank account was subjected to suspicious activity after the Data Breach,

and Plaintiff was required to obtain a new debit card. As such, Plaintiff spent her own time

updating financial information, due to Defendant’s conduct, which resulted in the Data Breach.

       41.     Plaintiff, like each member of the proposed Classes, expected Defendant to

maintain the privacy of her PHI, including medical information, as a condition of providing it to

Defendant’s network clinics.

       42.     Apart from offering complimentary credit and identity theft monitoring, Defendant

has done nothing to mitigate the harms the Data Breach caused.




                                           Page 7 of 26
            Case 8:21-cv-00370-PWG Document 1 Filed 02/15/21 Page 8 of 26



        43.     As a direct and proximate result of the Data Breach, Plaintiff and Class Members

have been placed at an imminent, immediate, substantial, and continuing increased risk of harm

from fraud and identity theft. Plaintiff and Class Members must now take the time and effort to

mitigate the actual and potential impact of the Data Breach on their everyday lives, including

placing “freezes” and “alerts” with credit reporting agencies, contacting their financial institutions

and healthcare providers, closing or modifying financial accounts, and closely reviewing and

monitoring bank accounts, credit reports, and health insurance account information for

unauthorized activity for years to come.1

        44.     In a recent survey conducted by the Medical Identity Fraud Alliance (MIFA), a

healthcare industry trade group, fifty two percent (52%) of identity theft victims said their

information was used to obtain government benefits like Medicare or Medicaid. And fifty nine

percent (59%) had their identity used to obtain healthcare, while fifty six percent (56%) said a

scammer parlayed their data into prescription drugs or medical equipment. See Fifth Annual Study

on Medical Identity Theft, MED. IDENTITY FRAUD ALLIANCE, (Feb. 2015), available at

http://www.medidfraud.org/wp-content/uploads/2015/02/2014_Medical_ID_Theft_Study1.pdf

(last visited February 11, 2021).

        45.     This type of injury and harm, including actual fraud, is directly traceable to the Data

Breach. This harm is not just possible, not just certainly impending, it has happened and is ongoing,

and all Class Members are in imminent and immediate danger of being further subjected to these

injuries.




1
    Report to Congressional Requesters, GAO, at 29 (June 2007),                         available   at:
http://www.gao.gov/new.items/d07737.pdf (last accessed Feb. 15, 2021).
                                            Page 8 of 26
          Case 8:21-cv-00370-PWG Document 1 Filed 02/15/21 Page 9 of 26



         46.      The ramifications of Defendant’s failure to keep its patients’ PHI secure are long

lasting and severe. Once PHI is stolen, fraudulent use of that information and damage to victims

may continue for years.

         47.      The fraudulent activity resulting from the Data Breach may not come to light for

years.

         48.      Plaintiff and Class Members have suffered, continue to suffer, and/or will suffer,

actual harms for which they are entitled to compensation, including:

               a. Trespass, damage to, and theft of their personal medical information;

               b. Improper disclosure of their medical information;

               c. The imminent and impending injury from potential fraud and identity theft
                  posed by having their medical information in the hands of criminal hackers;

               d. The imminent and impending risk of having their medical information used
                  against them by spam callers to defraud them;

               e. Loss of privacy suffered as a result of the Data Breach;

               f. Ascertainable losses in the form of out-of-pocket expenses and the value of
                  their time reasonably expended to remedy or mitigate the effects of the Data
                  Breach;

               g. Ascertainable losses in the form of deprivation of the value of Plaintiff’s
                  and Class Members’ personally identifiable information within their
                  medical information;

               h. Damage to their credit due to fraudulent use of their medical information;

                  and

               i. Increased cost of borrowing, insurance, deposits, and other items which are
                  adversely affected by a reduced credit score.


         49.      Defendant itself acknowledged the harm the Data Breach caused by offering

Plaintiff and Class Members credit report and identity theft monitoring services.




                                              Page 9 of 26
           Case 8:21-cv-00370-PWG Document 1 Filed 02/15/21 Page 10 of 26



       50.     However, twelve months of identity theft monitoring does not protect Plaintiff and

Class Members from a lifetime of theft risk and does nothing to reimburse Plaintiff and Class

Members for the injuries they have already suffered.

       V.      CLASS ACTION ALLEGATIONS

       51.     Plaintiff brings this action pursuant to Federal Rule of Civil Procedure 23(b)(2) and

23(b)(3) on behalf of themselves and four Classes defined as follows:

       The United States Class: All persons in the United States whose PHI was
       compromised as a result of the Data Breach.

       Maryland Subclass: All Maryland residents, and all other persons who received
       clinic services in Maryland and whose PHI was compromised as a result of the
       Data Breach.

       52.     The following people are excluded from the Classes: (1) any judge or magistrate

presiding over this action and members of their families; (2) Defendant, Defendant’s subsidiaries,

parents, successors, predecessors, affiliated entities, and any entity in which the Defendant or its

parent has a controlling interest, and their current or former officers and directors; (3) persons who

properly execute and file a timely request for exclusion from the Classes; (4) persons whose claims

in this matter have been finally adjudicated on the merits or otherwise released; (5) Plaintiff’s

counsel and Defendant’s counsel; and (6) the legal representatives, successors, and assigns of such

excluded persons.

       53.     Numerosity. The members of the proposed Classes consist of approximately 5,439

individuals who are spread across the United States. Accordingly, individual joinder of all

members is impracticable, and the disposition of the claims of all Class Members in a single action

will provide substantial benefits to the parties and the Court.

       54.     Commonality. Questions of law and fact common to Plaintiff and the Classes:

include:

                                           Page 10 of 26
        Case 8:21-cv-00370-PWG Document 1 Filed 02/15/21 Page 11 of 26



             a. Whether Defendant had a duty to use reasonable care to safeguard
                Plaintiff’s and the Class Members’ PHI, including medical information;

             b. Whether Defendant breached its express and implied promises to safeguard
                Plaintiff’s and Class Members’ PHI, including medical information;

             c. Whether Defendant knew or should have known about the inadequacies of
                its data security polices and system and the dangers associated with storing
                sensitive medical information;

             d. Whether Defendant failed to use reasonable care and commercially
                reasonable methods to safeguard and protect Plaintiff’s and Class Members’
                PHI, including medical information, from unauthorized release and
                disclosure;

             e. Whether Defendant’s conduct was deceptive, unfair, unconscionable, or
                constituted unfair competition;

             f. Whether Defendant’s conduct was likely to deceive a reasonable consumer;

             g. Whether Defendant is liable for negligence or gross negligence;

             h. Whether Plaintiff and members of the Classes are entitled to nominal
                damages, actual damages;

             i. Whether Defendant’s conduct in regard to the Data Breach violated
                applicable state laws;

             j. Whether Plaintiff and members of the Classes were injured as a proximate
                cause or result of the Data Breach;

             k. Whether Defendant’s practices and representations related to the Data
                Breach breached implied obligations and warranties;

             l. Whether Defendant has been unjustly enriched as a result of the conduct
                complained of herein; and

             m. Whether Plaintiff and members of the Classes are entitled to damages,
                restitutionary, injunctive, declaratory, or other relief.

       55.      Typicality. Plaintiff is a member of the Classes. Plaintiff’s claims are typical of the

claims of each Class Member in that Plaintiff and Class Members sustained damages arising out

of the Data Breach, wrongful conduct, and unlawful practices, and Plaintiff and Class Members

sustained similar injuries and damages as a result of Defendant’s uniform illegal conduct.


                                            Page 11 of 26
         Case 8:21-cv-00370-PWG Document 1 Filed 02/15/21 Page 12 of 26



        56.     Adequacy. Plaintiff is an adequate class representative because Plaintiff’s interests

do not conflict with the interests of the Classes she seeks to represent. Plaintiff’s claims are

common to all members of the Classes, and Plaintiff has a strong interest in vindicating the rights

of absent Class Members. Plaintiff has retained counsel competent and experienced in complex

class action litigation, specifically data breach and fertility center litigation, and they intend to

vigorously prosecute this action.

        57.     Ascertainability. Class Members can easily be identified by the objective criteria

set forth in the Class definitions.

        58.     Predominance. The common issues of law and fact identified above predominate

over any other questions affecting only individual members of the Classes. Class issues fully

predominate over any individual issue.

        59.     Superiority. A class action is superior to other available methods for the fair and

efficient adjudication of this controversy because: (a) the joinder of all individual Class Members

is impracticable, cumbersome, unduly burdensome, and a waste of judicial and/or litigation

resources; (b) the individual claims of the Class Members may be relatively modest compared with

the expense of litigating the claim, thereby making it impracticable, unduly burdensome, and

expensive to justify individual actions; (c) when Defendant’s liability has been adjudicated, all

Class Members’ claims can be determined by the Court and administered efficiently in a manner

far less burdensome and expensive than if it were attempted through filing, discovery, and trial of

all individual cases.

        60.      This class action is properly brought and should be maintained as a class action

because questions of law or fact common to Class Members predominate over any questions




                                           Page 12 of 26
         Case 8:21-cv-00370-PWG Document 1 Filed 02/15/21 Page 13 of 26



affecting only individual members, and because a class action is superior to other available

methods for fairly and efficiently adjudicating this controversy.

        61.       This class action is also properly brought and should be maintained as a class

action because Plaintiff seeks declaratory and/or injunctive relief on behalf of Class Members on

grounds generally applicable to the Classes. Certification is appropriate because Defendant has

acted or refused to act in a manner that applies generally to the injunctive class (i.e., Defendant

has failed to reasonably protect Plaintiff’s and Class Members’ PHI). Thus, any final injunctive

relief or declaratory relief would benefit the whole class.

       VI.       CAUSES OF ACTION

       Based on the allegations contained herein, Plaintiff brings the following Causes of Action

       on her own behalf and on behalf of the Class or Subclass as indicated below:

                                      Count I – Negligence
                By Plaintiff and on Behalf of Plaintiff and the United States Class

       62.       Plaintiff repeats the allegations contained in the foregoing paragraphs as if fully set

forth herein.

       63.       Plaintiff and the United States Class entrusted their PHI to Defendant. Defendant

owed Plaintiff and United States Class Members a duty to exercise reasonable care in handling

and using the PHI in their care and custody, including implementing industry-standard security

procedures sufficient to reasonable protect the information from the Data Breach, theft, and

unauthorized use that came to pass, and to promptly detect attempts at unauthorized access.

       64.       Defendant owed a duty of care to Plaintiff and United States Class Members

because it was foreseeable that Defendant’s failure to adequately safeguard their PHI in accordance

with state-of-the-art industry standards concerning data security would result in the compromise

of that PHI—just like the Data Breach that ultimately came to pass.

                                             Page 13 of 26
        Case 8:21-cv-00370-PWG Document 1 Filed 02/15/21 Page 14 of 26



       65.     The risk that unauthorized persons would attempt to gain access to the PHI and

misuse it was foreseeable. As the holder of vast amounts of patient personal and medical

information, Defendant knew or should have known that it was inevitable that unauthorized

individuals would attempt to access Defendant’s databases containing the information.

       66.     Defendant breached its duty by failing to exercise reasonable care in securing the

PHI of Plaintiff and United States Class Members, which failure in turn actually and proximately

caused the Data Breach and Plaintiff’s and United States Class Members’ injuries.

       67.     In addition, Defendant owed Plaintiff and United States Class Members a duty to

notify them within a reasonable time of any breach to the security of their PHI and to notify

Plaintiff and United States Class Members individually of the scope, nature, and occurrence of the

Data Breach. This duty is required and necessary in order for Plaintiff and United States Class

Members to take appropriate measures to protect their PHI, to be vigilant in the face of an increased

risk of harm, and to take other necessary steps in an effort to mitigate the harm caused by the Data

Breach. Defendant breached this duty by failing to notify Plaintiff and United States Class

Members of the existence of the Breach until more than four months after it was detected.

       68.     Defendant’s breach of its common-law duties to exercise reasonable care and its

failure to timely notify Plaintiff and United States Class Members of the Data Breach actually and

proximately caused Plaintiff and United States Class Members injury-in-fact and damages,

including without limitation the theft of their PHI by criminals, improper disclosure of their PHI,

lost benefit of their bargain, lost value of their PHI, and lost time and money incurred to mitigate

and remediate the effects of the Data Breach that resulted and was caused by Defendant’s

negligence, which injury-in-fact and damages are ongoing, imminent, immediate, and which they

continue to face.



                                           Page 14 of 26
         Case 8:21-cv-00370-PWG Document 1 Filed 02/15/21 Page 15 of 26



                                  Count II – Negligence Per Se
                By Plaintiff and on Behalf of Plaintiff and the United States Class

       69.       Plaintiff repeats the allegations contained in the foregoing paragraphs as if fully set

forth herein.

       70.       Plaintiff brings this claim individually and on behalf of United States Class

Members.

       71.       Pursuant to the FTC Act, 15 U.S.C. § 45, Defendant had a duty to provide

reasonable and adequate computer systems and data security practices to safeguard Plaintiff’s and

United States Class Members’ PHI. Section 5 of the FTC Act prohibits “unfair . . . practices in or

affecting commerce,” including, as interpreted and enforced by the FTC, the unfair act or practice

by businesses, such as Defendant, of failing to use reasonable measures to protect patients’ PHI.

       72.       Defendant violated Section 5 of the FTC Act by failing to use reasonable measures

to protect patients’ PHI and not complying with applicable industry standards. Defendant’s

conduct was particularly unreasonable given the nature and amount of patient information it

collected and stored, and the foreseeable consequences of a data breach, including, specifically,

the immense damage patients would suffer in the event of a breach.

       73.       The harm that has occurred is the type of harm the FTC Act is intended to guard

against. Indeed, the FTC has pursued numerous enforcement actions against businesses that, as a

result of their failure to employ reasonable data security measures and avoid unfair and deceptive

practices, caused the same harm as that suffered by Plaintiff and United States Class Members.

       74.       Defendant had a duty to Plaintiff and United States Class Members to implement

and maintain reasonable security procedures and practices to safeguard Plaintiff’s and United

States Class Members’ PHI.




                                             Page 15 of 26
          Case 8:21-cv-00370-PWG Document 1 Filed 02/15/21 Page 16 of 26



         75.     Defendant breached its duty to Plaintiff and United States Class Members under

the FTC Act by failing to provide fair, reasonable, or adequate computer systems and data security

practices to safeguard Plaintiff’s and United States Class Members’ PHI.

         76.     Defendant’s violation of Section 5 of the FTC Act and its failure to comply with

applicable laws and regulations constitutes negligence per se. As a result, Plaintiff and United

States Class Members are entitled to a rebuttable presumption that Defendant was negligent.

         77.     As a direct and proximate result of Defendant’s negligence per se, Plaintiff and

United States Class Members have suffered harm, including loss of time and money spent

resolving fraudulent charges; loss of time and money spent obtaining protections against future

identity theft; financial losses related to the treatment Plaintiff’s and United States Class Members

paid for that they would not have received had they known of Defendant’s careless approach to

cyber security; lost control over the value of their PHI; unreimbursed losses relating to fraudulent

charges; losses relating to exceeding credit and debit card limits and balances; harm resulting from

damaged credit scores and information; and other harm resulting from the unauthorized use or

threat of unauthorized use of stolen data, entitling them to damages in an amount to be proven at

trial.

                              Count III – Breach of Implied Contract
                By Plaintiff and on Behalf of Plaintiff and the United States Class

         78.     Plaintiff repeats the allegations contained in the foregoing paragraphs as if fully set

forth herein.

         79.     Plaintiff brings this claim individually and on behalf of United States Class

Members.

         80.     Defendant entered into binding and enforceable contracts with Plaintiff and United

States Class Members, which were implied-in-fact and supported by consideration including the

                                             Page 16 of 26
          Case 8:21-cv-00370-PWG Document 1 Filed 02/15/21 Page 17 of 26



payment of services by Plaintiff and United States Class Members in exchange for healthcare

services. These contracts included terms covering privacy and limiting the use and sharing of

Plaintiff’s and United States Class Members’ PHI. Plaintiff and United States Class Members

bargained for an adequate level of security and reasonable care with respect to the use, storage,

and sharing of their PHI.

       81.     These contracts incorporated Defendant’s Privacy Policy wherein USF promised to

protect the privacy of Plaintiff’s and United States Class Members’ personal information in

accordance with federal and state privacy laws, as well as their own privacy policies. Specifically,

in a written document provided to Plaintiff and United States Class Members in connection with

their healthcare services, Defendant expressly promised Plaintiff and United States Class Members

that it would only disclose their PHI under certain circumstances, none of which relate to the Data

Breach.

       82.     Based on this understanding, Plaintiff and United States Class Members accepted

Defendant’s offer of health services and provided Defendant with their PHI.

       83.     Plaintiff and United States Class Members would not have provided PHI to

Defendant had they known that Defendant would not safeguard their PHI.

       84.     Plaintiff and United States Class Members fully performed their obligations under

the implied contracts with Defendant.


       85.     Defendant breached the implied contracts by failing to safeguard Plaintiff’s and

United States Class Members’ PHI.

       86.     The losses and damages sustained (as described above) were the direct and

proximate result of Defendant’s breach of the implied contract.



                                          Page 17 of 26
         Case 8:21-cv-00370-PWG Document 1 Filed 02/15/21 Page 18 of 26



                                  Count IV – Unjust Enrichment
                By Plaintiff and on Behalf of Plaintiff and the United States Class

       87.       Plaintiff repeats the allegations contained in the foregoing paragraphs as if fully set

forth herein.

       88.       This claim is plead in the alternative to the breach of implied contractual duty claim.

       89.       Plaintiff and United States Class Members conferred a monetary benefit upon

Defendant in the form of monies paid for healthcare services to Defendant’s network clinics.

       90.       Defendant appreciated or had knowledge of the benefits conferred upon itself by

Plaintiff and United States Class Members. Defendant benefited from the receipt of Plaintiff’s and

United States Class Members’ PHI, as Defendant was compensated for providing data

management services to the clinics in its networks regarding such PHI.

       91.       As a result of Defendant’s conduct, Plaintiff and United States Class Members

suffered actual damages in an amount equal to the difference in value between their purchases

made with reasonable data privacy and security practices and procedures that Plaintiff and United

States Class Members paid for, and those purchases without unreasonable data privacy and

security practices and procedures that they received.

       92.       Under the principles of equity and good conscience, Defendant should not be

permitted to retain money Plaintiff and United States Class Members paid which benefited

Defendant, because Defendant failed to implement (or adequately implement) the data privacy and

security practices and procedures for itself that Plaintiff and United States Class Members paid for

and that were otherwise mandated by federal, state, and local laws and industry standards.

       93.       Defendant should be compelled to disgorge into a common fund for the benefit of

Plaintiff and United States Class Members all unlawful or inequitable proceeds received by it as a

result of the conduct and Data Breach alleged herein.

                                             Page 18 of 26
         Case 8:21-cv-00370-PWG Document 1 Filed 02/15/21 Page 19 of 26



       94.       Defendant breached its fiduciary duties owed to Plaintiff and United States Class

Members by failing to implement policies and procedures to prevent, detect, contain, and correct

security violations in violation of 45 C.F.R. § 164.308(a)(1).

                                  Count V – Declaratory Relief
                By Plaintiff and on Behalf of Plaintiff and the United States Class


       95.       Plaintiff repeats the allegations contained in the foregoing paragraphs as if fully set

forth herein.

       96.       There is an actual controversy between Defendant and Plaintiff and United States

Class Members concerning whether Defendant has a duty to implement additional safeguards to

protect the PHI and medical information of Plaintiff and United States Class Members.

       97.       Pursuant to 28 U.S.C. § 2201, this Court may “declare the rights and legal relations

of any interested party seeking such declaration, whether or not further relief is sought.”

       98.       Accordingly, Plaintiff and United States Class Members seek a declaration that

Defendant has a duty to implement safeguards to guard against the future exposure of Plaintiff and

United States Class Members’ PHI.

                        Count VI – Maryland Consumer Protection Act
                               MD. Comm. Code §§ 13-301, et. seq.
                By Plaintiff and on Behalf of Plaintiff and the United States Class

       99.       Plaintiff repeats the allegations contained in the foregoing paragraphs as if fully set

forth herein.

       100.      Defendant is a “person” as defined by Md. Comm. Code § 13-101(h).

       101.      Defendant’s conduct as alleged herein related to “sales,” “offers for sale,” or

“bailment” as defined by Md. Comm. Code § 13-101(i) and § 13-303.




                                             Page 19 of 26
        Case 8:21-cv-00370-PWG Document 1 Filed 02/15/21 Page 20 of 26



       102.     Plaintiff and Class Members are “consumers” as defined by Md. Comm. Code §

13-101(c).

       103.     Defendant advertises, offers, or sells “consumer goods” or “consumer services” as

defined by Md. Comm. Code § 13-101(d).

       104.     Defendant advertised, offered, or sold goods or services in Maryland and engaged

in trade or commerce directly or indirectly affecting the people of Maryland.

       105.     Defendant engaged in unfair and deceptive trade practices, in violation of Md.

Comm. Code § 13-301, including:

             a. False or misleading oral or written representations that have the capacity,
                tendency, or effect of deceiving or misleading consumers;

             b. Failing to state a material fact where the failure deceives or tends to deceive;

             c. Advertising or offering consumer goods or services without intent to sell,
                lease, or rent them as advertised or offered;

             d. Deception, fraud, false pretense, false premise, misrepresentation, or
                knowing concealment, suppression, or omission of any material fact with
                the intent that a consumer rely on the same in connection with the
                promotion or sale of consumer goods or services or the subsequent
                performance with respect to an agreement, sale lease or rental.

       106.     Defendant engaged in these False or misleading oral or written representations

that have the capacity, tendency, or effect of deceiving or misleading consumers by:

             a. Failing to implement and maintain reasonable security and privacy
                measures to protect Plaintiff and Class Members’ PHI, which was a direct
                and proximate cause of the Data Breach;

             b. Failing to identify foreseeable security and privacy risks, remediate
                identified security and privacy risks, and adequately improve security and
                privacy measures following previous cybersecurity incidents, which was
                a direct and proximate cause of the Data Breach;

             c. Failing to comply with common law and statutory duties pertaining to the
                security and privacy of Plaintiff’s and Class Members’ PHI, including
                duties imposed by the FTC Act, 15 U.S.C. § 45, and the Maryland

                                             Page 20 of 26
        Case 8:21-cv-00370-PWG Document 1 Filed 02/15/21 Page 21 of 26



              Personal Information Protection Act, Md. Comm. Code § 14-3503, which
              was a direct and proximate cause of the Data Breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of
              Plaintiff’s and Class Members’ PHI, including by implementing and
              maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory
              duties pertaining to the security and privacy of Plaintiff’s and Class
              Members’ PHI, including duties imposed by the FTC Act, 15 U.S.C. §
              45, and the Maryland Personal Information Protection Act, Md. Comm.
              Code § 14-3503;

           f. Omitting, suppressing, and concealing the material fact that it did not
              reasonably or adequately secure Plaintiff’s and Class Members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not
              comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiff’s and Class Members’ Personal Information,
              including duties imposed by the FTC Act, 15 U.S.C. § 45, and the
              Maryland Personal Information Protection Act, Md. Comm. Code § 14-
              3503.

       107.   Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers who relied upon them about the adequacy of Defendant’s data

security and ability to protect the confidentiality of consumers’ PHI. Defendant’s

misrepresentations and omissions would have been important to a significant number of

consumers in making financial decisions.

       108.   Defendant’s violations of the Maryland Personal Information Act are also per se

violations of the MCPA.

       109.   Defendant intended to mislead Plaintiff and Class Members and induce them to

rely on their misrepresentations and omissions.

       110.   Had Defendant disclosed to Plaintiff and Class members that its data systems were

not secure and, thus, vulnerable to attack, Defendant would have been required to implement


                                         Page 21 of 26
        Case 8:21-cv-00370-PWG Document 1 Filed 02/15/21 Page 22 of 26



and adopt reasonable data security measures to comply with its legal obligations. Instead,

Defendant maintained PHI in its databases, where it was insecure, and subject to attack over

the course of potentially years. Patients, including Plaintiff and Class Members would not have

provided Defendant with their PHI had they known that Defendant was misrepresenting the

security of, and omitting the flaws in, its databases. Defendant could not have continued its

business had it disclosed the truth about its lax security. Additionally, Plaintiff and Class

Members would not have paid as much as they did for Defendant’s services (directly or indirectly)

had they known that Defendant would not keep their information secure. Accordingly,

Plaintiff and Class members did not receive the benefit of their bargain.

       111.    Defendant acted intentionally, knowingly, and maliciously to violate Maryland’s

Consumer Protection Act, and recklessly disregarded Plaintiff’s and Class Members’ rights.

       112.    Defendant also violated other statutory claims as described herein, making its

conduct unlawful.

       113.    As a direct and proximate result of Defendant’s unfair and deceptive acts and

practices, Plaintiff and Class Members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

from fraud and identity theft; time and expenses related to monitoring their financial accounts for

fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss of value of

their PHI.

       114.    Plaintiffs and Class Members seek all monetary and non-monetary relief allowed

by law, including damages, disgorgement, injunctive relief, and attorneys’ fees and costs.



                      Count VII – Maryland Personal Information Act
              By Plaintiff and on Behalf of Plaintiff and the United States Class

                                          Page 22 of 26
         Case 8:21-cv-00370-PWG Document 1 Filed 02/15/21 Page 23 of 26




       115.     Plaintiff repeats the allegations contained in the foregoing paragraphs as if fully set

forth herein.

       116.     Under Md. Comm. Code § 14-3503(a), “[t]o protect personal information from

unauthorized access, use, modification, or disclosure, a business that owns or licenses personal

information of an individual residing in the State shall implement and maintain reasonable security

procedures and practices that are appropriate to the nature of personal information owned or

licensed and the nature and size of the business and its operations.”

       117.     Defendant is a business that owns or licenses computerized data that includes

personal information as defined by Md. Comm. Code §§ 14-3501(b)(1) and (2).

       118.     Plaintiff and Class Members are “individuals” and “customers” as defined and

covered by Md. Comm. Code §§ 14-3502(a) and 14-3503.

       119.     Plaintiff’s and Class Members’ PHI, as described herein and throughout, includes

personal information as covered under Md. Comm. Code § 14-3501(d).

       120.      Defendant did not maintain reasonable security procedures and practices

appropriate to the nature of the Personal Information owned or licensed and the nature and size

of its business and operations in violation of Md. Comm. Code § 14-3503.

       121.      The Data Breach was a “breach of the security of a system” as defined by Md.

Comm. Code § 14-3504(1).

       122.      Under Md. Comm. Code § 14-3504(b)(1), “[a] business that owns or licenses

computerized data that includes Personal Information of an individual residing in the State, when

it discovers or is notified of a breach of the security system, shall conduct in good faith a

reasonable and prompt investigation to determine the likelihood that Personal Information of the

individual has been or will be misused as a result of the breach.”

                                            Page 23 of 26
        Case 8:21-cv-00370-PWG Document 1 Filed 02/15/21 Page 24 of 26



       123.    Under Md. Comm. Code §§ 14-3504(b)(2) and 14-3504(c)(2), “[i]f, after the

investigation is concluded, the business determines that misuse of the individual’s PHI has

occurred or is reasonably likely to occur as a result of a breach of the security system, the

business shall notify the individual of the breach” and that notification “shall be given as soon

as reasonably practical after the business discovers or is notified of the breach of a security

system.”

       124.    Because Defendant discovered a security breach and had notice of a security

breach, Defendant had an obligation to disclose the Data Breach in a timely and accurate

fashion as mandated by Md. Comm. Code §§ 14-3504(b)(2) and 14-3504(c)(2).

       125.    By failing to disclose the Data Breach in a timely and accurate manner, Defendant

violated Md. Comm. Code §§ 14-3504(b)(2) and 14-3504(c)(2).

       126.    As a direct and proximate result of Defendant’s violations of Md. Comm. Code

§§ 14-3504(b)(2) and 14-3504(c)(2), Plaintiffs and Class Members suffered damages, as

described above.

       127.    Pursuant to Md. Comm. Code § 14-3508, Defendant’s violations of Md. Comm.

Code §§ 14-3504(b)(2) and 14-3504(c)(2) are unfair or deceptive trade practices within the

meaning of the Maryland Consumer Protection Act, 13 Md. Comm. Code §§ 13-101, et seq. and

subject to the enforcement and penalty provisions contained within the Maryland Consumer

Protection Act. Plaintiff and Class Members seek relief under Md. Comm. Code §13-408,

including actual damages and attorney’s fees.



                                  REQUEST FOR RELIEF




                                         Page 24 of 26
        Case 8:21-cv-00370-PWG Document 1 Filed 02/15/21 Page 25 of 26



       Plaintiff, individually and on behalf of members of the Class and Subclass, as applicable,

respectfully request that the Court enter judgment in their favor and against Defendant, as follows:

       A.      That the Court certify this action as a class action, proper and maintainable

pursuant to Rule 23 of the Federal Rules of Civil Procedure; declare that Plaintiff is a proper

class representative; and appoint the undersigned as Plaintiff’s Lead Counsel;

       B.      That the Court grant permanent injunctive relief to prohibit Defendant from

continuing to engage in the unlawful acts, omissions, and practices described herein;

       C.      That the Court award Plaintiff and Class and Subclass members compensatory,

consequential, general, and nominal damages in an amount to be determined at trial;

       D.      That the Court order disgorgement and restitution of all earnings, profits,

compensation, and benefits received by Defendant as a result of its unlawful acts, omissions, and

practices;

       E.      That the Court award statutory damages, trebled, and punitive or exemplary

damages, to the extent permitted by law;

       F.      That the Court award to Plaintiffs the costs and disbursements of the action, along

with reasonable attorneys’ fees, costs, and expenses;

       G.      That the Court award pre- and post-judgment interest at the maximum legal rate;

and

       H.      That the Court grant all such other relief as it deems just and proper.


[signature on next page]




                                           Page 25 of 26
       Case 8:21-cv-00370-PWG Document 1 Filed 02/15/21 Page 26 of 26



Dated: February 15, 2021           By: /s/ Phillip R. Robinson
                                   Phillip R. Robinson
                                   CONSUMER LAW CENTER LLC
                                   Bar No. 27824
                                   8737 Colesville road, Suite 308
                                   Silver Spring, MD 20910
                                   Ph: 301-488-1304
                                   Email: phillip@marylandconsumer.com

                                   Joseph C. Peiffer*
                                   PEIFFER WOLF CARR KANE & CONWAY, APLC
                                   1519 Robert C. Blakes Sr. Dr.
                                   New Orleans, Louisiana 70130
                                   Ph: 504-605-2234
                                   Email: jpeiffer@peifferwolf.com


                                   Brandon M. Wise*
                                   PEIFFER WOLF CARR KANE & CONWAY, APLC
                                   818 Lafayette Ave., Floor 2
                                   St. Louis, MO 63104
                                   Ph: 314-833-4827
                                   Email: bwise@peifferwolf.com

                                   *pro hac vice forthcoming

                                   Counsel for Plaintiff and the Classes




                                Page 26 of 26
